EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Whipps on 4/28/2022. The application has been amended as follows:
In claim 1, replace “the cavity defining a cylinder and extending from a closed end to an open end to enclose and contain the solid heat source” with “the cavity defining a cylinder and extending from a closed to an open end, the cylinder having a solid wall.”

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 5 are amended. Claims 15-20 are newly added. Claims 1-20 are allowed.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 1/11/2022 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 1/11/2022 are overcome.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claims 1 and 15, the claims recite the generic placeholder “member” coupled with the functional language “driving” without reciting sufficient structure, material, or acts to perform the claimed function. The claims are therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a protruding bump (figure 3, reference numeral 4).
The claims recite the generic placeholder “element” coupled with the functional language “guide” without reciting sufficient structure, material, or acts to perform the claimed function. The claims are therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a slot (page 9, lines 17-22).

Regarding claims 5 and 15, the claims recite the generic placeholder “element” coupled with the functional language “cutting” without reciting sufficient structure, material, or acts to perform the claimed function. The claims are therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is thin cutting or sharp edge such as a razor blade edge (column 6, lines 24-31).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 1 and 15, the claims are directed to a portable extinguisher for extinguishing a solid heat source, and not to the heat source itself. The limitation of “to enclose and contain a solid heat source” recites the intended location of a heat source when the device is being used, but since this limitation is not strictly directed to the structure of the portable extinguisher itself, it is not given full patentable weight. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a cavity defining a cylinder extending from a closed end to an open end capable of enclosing and containing a solid heat source.
 
Regarding claim 10, the claim recites the limitation “a phase change material.” For the purposes of examination, this term will be interpreted in accordance with the special definition set forth in applicant’s specification that a phase change material is a material having a latent heat of transition of at least about 90 kJ/kg (page 5, lines 24-26).

Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 1, Jean (FR 2695009, machine translation relied upon) teaches a pocket ashtray for extinguishing cigars or cigarettes (lines 14-15) having a tubular body (figure 1, reference numeral 1), which is considered to meet the claim limitation of an outer shell, in which a drawer slides (lines 82-83, figure 1, reference numeral 2). The drawer has a cavity (lines 84-85) that is approximately large enough to accommodate the cigarette (figure 1). It is evident that the cavity is covered by the tubular body when the drawer is slid closed and a position where the cavity is exposed but one wall of the drawer is still within the tubular body. The tubular body has sharp notch that cuts the cigarette in the manner of guillotine (lines 94-97, figure 1, reference numeral 7). This device allows the ashes to be collected and avoid waste, soilage of the ground, and fires (lines 23-24). However, Jean does not teach or suggest the cavity defined by a cylinder having solid walls. 
Hieatzman (US 450,312) teaches a cigar case and extinguisher that cuts off the burning portion of a partly smoked cigar while preserving the remaining portion (page 1, lines 8-13) in which a strip of metal or other suitable material (figure 3, reference numeral d) located at a partition (figure 3, reference numeral b) near an end (figure 1, reference numeral c) of a tubular body portion of the case (page 1, lines 23-51, figure 1, reference numeral A). The body is rotated to cut off the burning portion, which then falls through holes of the body (page 1, lines 51-67). However, Hieatzmann does not teach or suggest collecting the burning portion in a hollow cylinder or any other container. 
 Glanzer (DE 102004007502, machine translation relied upon) teaches a pocket ashtray having a first housing part (figure 1, reference numeral 2) and a second housing part into which the first housing part is pushed until the two parts are essentially flush ([0018], figure 1, reference numeral 15). A slide part is located on the first housing part (figure 1, reference numeral 8) that covers an emberkiller for expressing cigarettes and an ash collecting space [0018]. To extinguish the cigarette, the cigarette is placed in the recess of the first housing part until it is extinguished due to the exclusion of air [0019]. However, Glanzer does not teach or suggest cutting any part of the cigarette.

Regarding claim 15, Jean (FR 2695009, machine translation relied upon) teaches a pocket ashtray for extinguishing cigars or cigarettes (lines 14-15) having a tubular body (figure 1, reference numeral 1), which is considered to meet the claim limitation of an outer shell, in which a drawer slides (lines 82-83, figure 1, reference numeral 2). The drawer has a cavity (lines 84-85) that is approximately large enough to accommodate the cigarette (figure 1). It is evident that the cavity is covered by the tubular body when the drawer is slid closed and a position where the cavity is exposed but one wall of the drawer is still within the tubular body. The tubular body has sharp notch that cuts the cigarette in the manner of guillotine (lines 94-97, figure 1, reference numeral 7). This device allows the ashes to be collected and avoid waste, soilage of the ground, and fires (lines 23-24). However, Jean does not teach or suggest moving the sharp notch to the drawer, and indeed such a change would not be obvious to one of ordinary skill in the art since it would prevent the guillotine cutting of Jean and therefore the collection of ashes.
Hieatzman (US 450,312) teaches a cigar case and extinguisher that cuts off the burning portion of a partly smoked cigar while preserving the remaining portion (page 1, lines 8-13) in which a strip of metal or other suitable material (figure 3, reference numeral d) located at a partition (figure 3, reference numeral b) near an end (figure 1, reference numeral c) of a tubular body portion of the case (page 1, lines 23-51, figure 1, reference numeral A). The body is rotated to cut off the burning portion, which then falls through holes of the body (page 1, lines 51-67). However, Hieatzmann does not teach or suggest collecting the burning portion to prevent waste, soilage of the ground, and fires, and therefore the blade of Hietzmann cannot be combined with the drawer of Jean.
 Glanzer (DE 102004007502, machine translation relied upon) teaches a pocket ashtray having a first housing part (figure 1, reference numeral 2) and a second housing part into which the first housing part is pushed until the two parts are essentially flush ([0018], figure 1, reference numeral 15). A slide part is located on the first housing part (figure 1, reference numeral 8) that covers an emberkiller for expressing cigarettes and an ash collecting space [0018]. To extinguish the cigarette, the cigarette is placed in the recess of the first housing part until it is extinguished due to the exclusion of air [0019]. However, Glanzer does not teach or suggest cutting any part of the cigarette.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715